Citation Nr: 1811212	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction in the disability evaluation from 20 percent to 10 percent (effective December 10, 2012) for residuals of a right knee medial meniscectomy was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina. 

By way of procedural background, the Veteran was initially granted service connection and assigned a 10 percent rating for a right knee medial meniscectomy in a July 1975 rating decision.  In March 2009, the Veteran filed a claim for an increased rating for his right knee disability.  In a May 2009 rating decision, the RO increased the Veteran's rating for his right knee disability to 20 percent effective March 31, 2009.  The Veteran did not file a notice of disagreement with the rating or effective date assigned; as such, the May 2009 rating decision became final. 

In July 2010, the Veteran filed a claim for an increased rating for his right knee disability.  In an August 2010 rating decision, the RO proposed to decrease the Veteran's rating from 20 to 10 percent; however, in a subsequent November 2010 rating decision, the RO withdrew the proposed decrease in the evaluation for the right knee disability.  

In July 2011, the Veteran filed a statement where he indicated that he wanted his disability to be "total and permanent."  In a December 2012 rating decision, the RO decreased the Veteran's right knee disability rating from 20 to 10 percent effective December 10, 2012.  The Veteran filed a timely notice of disagreement in May 2013.  A statement of the case was issued in May 2014, which determined that the reduction from 20 percent disabling to 10 percent disabling for right knee medial meniscectomy was proper.  The Veteran filed a substantive appeal in May 2014.



FINDINGS OF FACT

1.  The 20 percent rating for the Veteran's right knee disability was in effect for fewer than five years at the time of the reduction.

2.  The December 2012 VA examination report on which the reduction was based did not reflect a material improvement in the Veteran's right knee disability nor is it reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for residuals of a right knee medial meniscectomy beginning December 10, 2012, have been met.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Board notes that the reduction of the Veteran's right knee disability from 20 percent disabling to 10 percent disabling in did not reduce the overall combined rating as it remained unchanged at 40 percent; as such, there was no requirement to provide prior notice of the reduction.  See 38 C.F.R. § 3.105 (e) (2017).
In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. 

The provisions of 38 C.F.R. § 3.344 (a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344 (a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344 (b).

The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

The rating at issue had been in effect for less than 5 years at the time of the reduction.  Thus, 38 C.F.R. § 3.344 (a) and (b) are not for application.  Nevertheless, in any case, to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107 (a); see also Brown, 5 Vet. App. at 421.

Having reviewed the applicable regulations, the Board turns to the evidence of record.  The Veteran was assigned a 20 percent rating for his right knee disability based primarily on a May 2009 VA knee examination, which showed flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of extension limited to 15 degrees warrants a 20 percent evaluation). 

During a December 2012 VA knee examination, the Veteran reported having spontaneous locking of his right knee.  Flare-ups of increased pain were noted to occur with weather changes and walking upstairs or inclines.  Upon physical examination, extension of the right knee was limited to 10 degrees.  It was also noted that contributing factors associated with functional loss or functional impairment included less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran was also noted to have a meniscal tear with frequent episodes of pain and effusion in the right knee.   He also had medial joint line arthritic spurring.  

The evidence also includes a September 2015 VA knee examination.  During the evaluation, the Veteran reported daily right knee pain.  He also indicated that he had difficulty with sit-to-stand transfers and getting out of bed in the morning.  During flare-ups, the Veteran reported increased pain making him feel like he was unable to support his weight.  Functional impairment was noted to include decreased weight-bearing tolerance.  Upon physical examination, extension was limited to 10 degrees with pain.  There was also evidence of pain on weight-bearing.  Additional factors contributing to the Veteran's disability were noted to include disturbance of locomotion, interference with sitting, and interference with standing.  Residuals symptoms associated with the meniscectomy were noted to include painful range of motion.  

The basis for the RO's reduction was the fact that at the December 2012 VA examination, range of motion in extension was limited to 10 degrees in the right knee.  Nonetheless, the Board notes that in order for the Veteran's rating to be properly reduced, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13). 

In this regard, at the time of the December 2012 examination and subsequent September 2015 VA knee examination, the Veteran reported continued right knee pain.  Moreover, the Veteran has consistently reported difficulty walking upstairs and inclines, pain on movement, and interference with sitting, standing, and weight-bearing.  

The Board recognizes that reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107 (a); see also Brown, 5 Vet. App. at 421.

The evidence suggests that the overall disability picture remained relatively consistent.  The Veteran's functional impairment associated with the right knee disability does not reflect a material improvement in the disability nor is it reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.  The Veteran has been found to have consistent difficulty with walking, stair-climbing, with sit-to-stand transfers, and getting out of bed in the morning.  VA treatment records also show continued complaints of knee pain and the use of a knee brace.  See September 2016 VA treatment record (indicated that knee brace was last issues in July 2015). 

In sum, the lay and medical evidence is at least in equipoise as to the restoration of the 20 percent rating for the Veteran's right knee disability.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the rating reduction was not proper and restoration of a 20 percent rating for right knee disability from December 10, 2012, is warranted.


ORDER

Restoration of a 20 percent rating for right knee disability from December 10, 2012, is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


